DIRECT PROCESS SERVICE Ltd.                 tNvgf cE                         8PR20170105t-E
4164 AUSTIN BLUFFS PKWY #247                                                       0t/os/2017
coLoRADO SPR|NGS, CO 80918
Phone: {719} 464-9968



For:
                                                                     JAN 1   g   2fi17
Dcnna Dell'Olio, Attorney at Law
CORNISH & DELL'OLIO, P.C.
431 N. CASCADEAVE,, Suite I
Colorado Springs, CO 80903


Case   Number: l7-cv-00045-KLM

STEPHANIE LAPEZ, ind ivid ually,
Plaintiff(s),

vs.


CARL EDWARDS, individually
Defendant.
endant.



Served: A{L2/20I7
To be serued on: CARL EDWARDS.


                                       ITEMIZED LISTING




TOTAL                                                                                    s7s 00
BALANCE DUE                                                                              $75.00




                 PLEASE ENCLOSE A COPY OF THIS INVOICE WITI{ YOUR PAYMENT
                      PAYMENT IS DUE UPON RECEIPT OF THIS INVOICE

EFFECTTYE JUNI] lsr 2015, A LATE FEE WILL BE ASSESSED OF',', $10.00 pER INVOICE AND 21%
 INTEREST APR AFTER 30 DAYS AND FOR EACH ADDITIONAL 30 DAY PERIOD UNTTL PAID.
          ALL INVOICES 60 DAYS PAST DUE WILL BN SENT TO COLLECTIONS.
                    aa
          ata.'
         oa
                      a
                         a
                                                                                            lnvoice
                  o
                          a
                           a      Pelton Reporting Service, Inc
     o                      a
    a                             P.O. Box 790
                                                                                     Date       lnvoice #
   a
    a    PETTOII                  Colorado Springs. CO 80901
                                  (719) 5',t8-2062
  a      ftilF#RTtrufi            peltonreporting.com                            8l7lL7          6609
         3*t{vtL,            l:




    BillTo

  Donna Dell'Olio, Esq.
  Cornish & Dell'Olio
  431 N. Cascade Ave., Suite 1
  Colorado Springs, CO 80903




                                            Description                   Qtv               Amount

Lopez v. Edwards
Civil Action No. 17-CV-00045-KLM

Deposition of: Carl Edwards - July 26,20L7
Original + One Electronic Copy Transcript                                   138                  503.70
Conversion to E-Transcript - FREE OF CHARGE                                                        0.00
PDF Copy of Exhibits                                                            50                 5.00
Appearance Fee                                                                   4               120.00
Postage & Handling                                                                                10.00




TAX ID - 84-L478633




It's been a pleasure working with you!
                                                                  Total                         $638.70
                 O   aa
                       a

        o
          o
           a oa
              o
                a         i    Pelton Reporting Service, Inc.                         lnvoice
       o                       P.O. Box 790
                                                                               Date       lnvoice #
   a
      a      PETTO}I           Colorado Springs, CO 80901
             xttFCRTrNfi       0 te) s78-2062
  a
             gi  rs v I r: i   pcltonreporting.corn                        slzLltB         7020




       Bill To

  Donna Dell'Olio, Esq.
  Cornish & Dell'Olio
  431 N. Cascade Ave., Suite 1
  Colorado Springs, CO 80903




                                        Description                 Qtv               Amount

Lopez v. Edwards
Civil Action No. 17-CV-00045-KLM

Deposition of: Julie Ann Earp - October 26,20L7
Original + One Electronic Copy Transcript (expedite delivery)             39               288.60
Conversion to Yeslaw - FREE OF CHARGE                                                        0.00
Postage & Handling                                                         1                10.00




TAX ID - 84-I47863s




It's been a pleasure working with you!
                                                                Total                     $2e8.60
                   a
          ooa.t'
         oa
                     I
                         a
                          a
                                  Pelton Reporting Service, Inc.                        lnvoice
     o         a          a
                              a
    a                             P.O. Box 790
                                                                                 Date      lnvoice #
   a
    a    PETTO}I                  Colorado Springs, CO 80901
         RIPCR?1fl,i*             Qte) s7R'2062
  a
                                                                             LtlL3ltT       6704
         i iR y t t:i             PcltonrePorting.com




    BillTo

  Donna Dell'Olio, Esq.
  Cornish & Dell'Olio
  431 N. Cascade Ave., Suite 1
  Colorado Springs, CO 80903




                                           Description                 Qtv              Amount

Lopez   v. Edwards
Civil Action No. 17-CV-00045-KLM

Depositions of: Julie Ann Earp and Ginger Lou Valdez - October 26,
20L7
Appearance Fee - no transcript ordered                                       1               200.00




TAX ID - 84-T478633



It's been a pleasure working with you!
                                                                   Total                   $200.00
        o
            .ttti. i                     Pelton Reporting Service, Inc.                        lnvoice
       o
   a
      a      PEtT0ll
             pilpflA fth.ifi
                                         l"?;,ltX 33:,"*, co soeo,
                                         (719) 518-7062
                                                                                        Date      lnvoice #

  a
             i'   i'         t)
                                ',",:T   peltonrcporting.com                        sl22lL8        6884
                       'i'


       BillTo

  Donna Dell'Olio, Esq.
  Cornish & Dell'Olio
  431 N. Cascade Ave., Suite 1
  Colorado Springs, CO 80903




                                                  Description                 Qty              Amount

Lopez v. Edwards, et al
Civil Action No. 17-CV-00045-KLM

Deposition of: Stephanie Anne Lopez - October 3t,2017
One Electronic Copy Transcript                                                    273               614.25
Conversion to Yeslaw - FREE OF CHARGE                                                                 0.00
PDF Copy of Exhibits                                                              151                24.L5

Deposition of: Ginger Lou Valdez - October 26,20t8
Original and One Electronic Copy Transcript (Original retained by                   8                   30.00
Ms. Nierenberg)
Conversion to Yeslaw - FREE OF CHARGE                                                                 0.00
Appearance Fee                                                                      2                60.00
Appearance Fee refund from Invoice 6704                                                            -100.00




TAX ID - XX-XXXXXXX




It's been a pleasure working with you!
                                                                          Total                    $628.40
GUADAGNOLI PROCESS SERVICE, INI                                rNVOtqE                                                    lnvoice #FGP-201 70041 21
808 N. Greenwood                                                                                                                        1012312017
Pueblo, CO B'1003
Phone: (719) 564-1200
Fax: (719) 564-1212
Tax Num:84-126571S




Cornish & DellOlio, P.C.
431 N. Cascade Ave.
Colorado Springs, CO 80909


Gase Number: 17-CV-00045.KLM

Plaintiff:
Stephanie Lopez

Defendants:
Carl Edwards and Casper Trailer Sales, lnc., a Colorado Corporation

Received: 11lz1lz}fl Served: 11ft312fr17 9:5S am tNDtVtDUAL                             1B
To be served on: Ginger Valdez


                                                        ITEMIZED LISTING

Line ltem                                                                                                              Quantity Price Amount
                                                                                                                         1.00 55.00 5s.00
TOTAL CHARGED                                                                                                                                $55.00


BALANCE DUE:                                                                                                                                 $55.00




                                PAYMEN I DUE WITHIN 15 DAYS UPON RECEIPT.
                             VISA, MASTERCARD AND DISCOVER NOW ACCEPTED
                                         Thank you for your business.
                                                                                                                                          Pagel/1
                                Copy.iglrl rS 1992.2017 Database Servlc€s. lnc. -   Prae$   Server's Tooltlox V7.1 h
9.UADAGNOLI PROCESS SERVICE, INI
808 N. Greenwood                                                        f   NVOtCE                                          I   nvoice   #F GP   -ZU7 0A41 T z
Pueblo, CO 8i003                                                                                                                                   1012s12017
Phone: (719) 564-1200
Fax: (719) 564-1212
Tax Num:84-126571S




Cornish & Delt0tio, p,C.
431 N. Cascade Ave.
Colorado Springs, CO g0g0g


Case Number:   1   7-CV-0004S-KLM

Plain{iff:
$tephanie Lopez

Defendants:
carl Edwards and casper Trairer sares, rnc., a cororado corporation

Received: 1012412a12 served: 10lzslzo17 9;s0 am TNDTVTDUAL
                                                                                              1B
To be served on: Ginger Valdez


                                                                ITEMIZED LISTING
Line ltem
                                                                                                                         Quantity Price              Amount
                                                                                                                           1.00          25.00         25.00
                                                                                                                           1.00          51.57         5'1.57
TOTAL CHARGED:
                                                                                                                                                      $76.57

BALANCE DUE:
                                                                                                                                                      $76.57




                              FAYMENT DUE WITHIN 15 DAYS UPON RECEIPT.
                           VISA, MASTERCARD AND DISCOVER NOW ACCEPTED
                                       Thank you for your business.
                              Copydght   ac.r   I 992"201 ?   Dalabase Seryices, lnc, - process Setver,s lbotbox VLI h
                                                                                                                                                  Pagel/1
